DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 18 and 21-32 in the reply filed on 06/15/22 is acknowledged.  The traversal is on the ground(s) that Mayo reference does not show the lack of unity because Mayo does not teach the weight ratio as claimed.  This is not found persuasive because Mayo teach a composition comprising 0.02-6.0 kg of one or more of the metal phosphites, which is interpreted as the metal phosphites being present at a ratio of 1:1, encompassed by the examined claims. It is also noted that the claimed ratios include 1:2 to 1:2 and also 100:1 to 1:1 evidencing a lack of criticality of the ratio. 
The requirement is still deemed proper and is therefore made FINAL.
The election also elects a mixture of phosphonate A and phosphonate B, the weight ratio of calcium phosphonate to magnesium phosphonate as 2:1 to 1:2; the type of fungi being Ascomycetes and the reaction method of 1.2 (no-elected invention). 
The elected species encompass claims 18, 21 and 24-30. 
Thus claims 18, 21 and 24-28 are under examination on the merits. Claims 22-23, 29-38 are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18, 21 and 24-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are directed to a method for combatting harmful fungi, wherein the fungi, their habitat or material… are treated with an effective amount of a ….. .
	The claims encompass a method of combating harmful fungi in ALL subjects and materials including human, animals, surfaces, plants, etc. however the Specification does not provide support for the claimed subject matter. The Specification only shown treating plants or their environment with the claimed compositions. Accordingly, the claims are rejected for failing to comply with the written description requirement. 
This is a new matter rejection.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18, 21 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sebestyen et al (WO 2013098573).

Sebestyen et al teach soil and plant conditioner products comprising a natural zeolite substrate and a salt or a mixture of different salts of phosphonic acid (See abstract). 
	It is disclosed that phosphates are in the first place plant nutrients but exhibit fungicidal effect as well. In US Patent No. 5.997.910, the effect of different potassium phosphate and potassium phosphonate mixtures have been disclosed, underlining the effect against Ascomycetes which is not characteristic to the use of phosphonates alone. Phosphoric acid and phosphonic acid salts have been disclosed wherein the salt-forming cation is potassium, an alkali earth metal, etc. (See Page 2, last para).
The said product comprising a solid porous natural zeolite- containing vehicle and a salt of the phosphonic acid or mixture of several different phosphonic acid salts can be formulated as a powder, preferably in the form of a dispersion, suspension as a fertilizer applicable to foliage, a foliar fertilizer concentrate or as a contact fungicide (See Page 6, 2nd full para). 
Sebestyen et al teach a preparation preferably containing phosphonic acid salts as alkali metal salts, preferably alkali earth metal phosphonates, preferably calcium phosphonate or magnesium phosphonate, or a mixture consisting of several different phosphonate salts. The selection of the cation component of the phosphonate salt depends on the requirements of the soil or the crop or the cation can be selected according to the use of the plant conditioning preparation. The determination of this belongs to the general knowledge of a person skilled in the art. In case of sunflower, the preparation containing magnesium phosphonate not only increased the yield significantly but decreased the occurrence of stem disease (See Page 8, 2nd and 3rd para).
Sebestyen et al teach that it was found surprisingly that the active ingredient release of the said formulation can be controlled by the weight ratio of the phosphonic acid used to other acids or salts. If the weight ratio of the phosphorous acid to other acids and salts expressed in equivalents is between 100:1 and 5 :1, preferably between 10:1 and 5 :1, then rapid dissolution is experienced. If the same ratio ranges between 1:5 and 1:100, preferably between 1:5 and 1:10, then slowly dissolving formulations can be obtained (See Page 12, last para).
In the method of making the mixture, preferably calcium or magnesium salts, 
and preferably primary, secondary or tertiary amines are used as solid powder, melt, solution, suspension or dispersion. The ratio of the produced phosphonate salt to other acids and/or salts expressed in weight equivalents is preferably between 100:1 to 1:10, more preferably 10:1 to 5 :1, the most preferably 4:1 to 1:1 (See paragraph bridging Pages 20-21).

           It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have followed the teachings of Sebestyen et al to arrive at the instant invention.
         One of ordinary skill in the art would have been motivated to follow Sebestyen et al’s method to make a formulation comprising a mixture of different alkali metal salts of phonates for combatting harmful fungi in plants or their environment because Sebestyen et al teach that the said combinations have been used effectively to combat fungus diseases in plants or their environment. 	Sebestyen et al teach that the mixture of the said slats is prepared at given ratios and is effective in different plants and crops. Sebestyen et al also disclose that suitable alkali metal salts of phosphonates include calcium and magnesium. 
	While Sebestyen et al do not expressly disclose or exemplify the combination as recited in the examined claims, they broadly disclose that the said metal salts are suitable and preferred. One of ordinary skill in the rat would have been motivated to have taken advantage of preferred embodiments disclosed by Sebestyen et al and apply them to plants, crops r their environment for treating fungi such as Ascomycetes with a reasonable expectation of success. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claim 18, 21 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Thizy et al in combination with Mayo et al (WO 2010051157) and Sebestyen et al (WO 2013098573). 

Thizy et al teach fungicidal compositions containing phosphorous acid, inorganic and organic salts thereof and a method of controlling fungus disease in plants by applying such compositions (See abstract).
The said fungicidal compositions contain a fungicidally effective amount of at least one compound selected from the group consisting of phosphorous acid, inorganic salts thereof and organic salts thereof (See Col. 1, lines 49-51). 
Examples of phosphite salts suitable for controlling fungal disease include inorganic or mineral salts, for example salts of alkali metals, organic salts including in particular nitrogen containing compounds which can accept a proton from phosphorous acid, such as primary, secondary or tertiary, or of other nitrogen-containing derivatives. The said salts are substantially insoluble or completely insoluble salts, such as salts of alkaline earth metals, i.e. magnesium, calcium, (See Col.1, line 55 to Col. 2, line7).
It is disclosed that phosphorous acid and disodium phosphite are commercial products which can be used as starting materials for producing other salts by conventional processes. These salts include acid calcium phosphite Ca(H2 PO3)2.H2O, neutral calcium phosphite CaHPO3.H2O and neutral magnesium phosphite MgHPO3.6 H2O (See Col.s 2 and 3). 
It is disclosed that the said compounds are particularly suitable for use in the preventive or curative treatment of fungus disease in plants, especially fungus disease caused by phycomycetes in vegetables and plants which can be attacked by these fungi. The doses in which said compounds are used may vary within wide limits, depending both upon the virulence of the fungus and upon the climatic conditions. Doses of from 0.01 to 5 g/1 of active material are generally suitable (See Col. 8, lines 15-20 and 44-48). 
The said compositions may be in the form of an aqueous dispersion or emulsions (See Col. 9, lines 33-34). 

Mayo et al teach a method of treating agricultural crops, comprising: applying a composition to a crop, wherein the composition comprises prohexadione calcium and one or more metal phosphites in aqueous solution; wherein the one or more metal phosphites are selected from the group consisting of magnesium phosphite, calcium phosphite, copper phosphite, etc. and wherein applying the composition comprises applying an aqueous solution comprising 0.02-6.0 kg of one or more of the metal phosphites, measured on a metal basis, for every 1.0 kg of prohexadione calcium (See disclosure and claims 1 and 3).
Disclosed are composition is an aqueous solution comprising 1-10% by weight of one or more of the metal phosphites, measured on a metal basis, and 1-25% by weight of prohexadione calcium (See claim 11).
Mayo et al disclose that the compositions employ calcium phosphite (CaHPO3) and other metal phosphite nutrients such as magnesium phosphite (MgHPO3) and copper phosphite (CuHPO3). Such metal phosphites may be produced, for example, through the reaction of a metal carbonate with phosphorous acid. For example, a reaction product of calcium carbonate and phosphorous acid is calcium phosphite (See [0009] and [0011]). 

Sebestyen et al’s teachings are delineated above and incorporated herein. 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Mayo et al and Sebestyen et al with that of Thizy et al to arrive at the instant invention. It would have been obvious to do so because Thizy et al teach a combination of calcium and magnesium salts of phsphorous acid for treating fungal diseases such as those caused by phycomycetes. Mayo et al also disclose a formulation comprising one or more metal phosphites including magnesium phosphite and calcium phosphite applied to plants wherein the composition comprises 0.02-6.0 kg of one or more of the metal phosphites. 
Sebestyen et al disclose that phosphates are both plant nutrients and fungicides.  They are known to be effective against Ascomycetes. It is disclosed that phosphoric acid and phosphonic acid salts wherein the salt-forming cation is an alkali earth metal, wherein mixture of several different phosphonic acid salts can be formulated as a as a dispersion and as a contact fungicide. The said alkali earth metal phosphonates are preferably calcium phosphonate or magnesium phosphonate, or a mixture consisting of several different phosphonate salts. The weight ratio of the phosphonic acid used to other acids or salts include 1:5 and 1:10. 
Thus, the combination of references would have led one of ordinary skill in the art to the claimed method as each and every element of the claims is taught and there is motivation to modify the Thizy et al’s teaching based on the teachings of Mayo et al and Sebestyen et al with a reasonable expectation of success. 
In other words, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Additionally, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 
 
Claims 18, 21 and 24-28 are rejected. Claims 22-23, 29-38 are withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616